DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities:  
Regarding claim 6, line 2: the limitation “a first passage” should be “the first passage” since it has been previously introduced.
Regarding claim 6, line 2-3: the limitation “a second passage” should be “the second passage” since it has been previously introduced.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 6: the limitation “infinitely” renders the claim indefinite because the scope of the claim is unclear.  The examiner recommends deleting the word “indefinitely”.
Regarding claim 1, line 8: the limitation “infinitely” renders the claim indefinite because the scope of the claim is unclear.  The examiner recommends deleting the word “indefinitely”.
Regarding claim 1, line 12: the limitation “infinitely” renders the claim indefinite because the scope of the claim is unclear.  The examiner recommends deleting the word “indefinitely”.
Regarding claim 6, line 6: the limitation “infinitely” renders the claim indefinite because the scope of the claim is unclear.  The examiner recommends deleting the word “indefinitely”.
Regarding claim 8, line 6: the limitation “infinitely” renders the claim indefinite because the scope of the claim is unclear.  The examiner recommends deleting the word “indefinitely”.
Regarding claim 9, line 6: the limitation “infinitely” renders the claim indefinite because the scope of the claim is unclear.  The examiner recommends deleting the word “indefinitely”.
Regarding claim 10, line 1: the limitation “infinitely” renders the claim indefinite because the scope of the claim is unclear.  The examiner recommends deleting the word “indefinitely”.
Regarding claims 10, lines 3-4: the limitation “said first movement manner is in relation to a first reference line and said second movement manner is in relation to a second reference line” renders the claim indefinite because it is not clear what exactly is being claimed.
Regarding claims 11, lines 1-2: the limitation “said first reference line has a constant angular relationship with said second reference line” renders the claim indefinite because it is not clear what exactly is being claimed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quinn (US Patent 3,841,570).
Regarding claim 1, Quinn discloses a mobile screen comprising: 
a plurality of decks (37 and 38) for separating aggregate material having differing dimensional characteristics; 
aggregate material diverter (61) wherein flow of material therethrough is substantially aided by gravity; 
wherein said aggregate material diverter is an infinitely adjustable material diverter (61), capable of dividing input flows therein to a plurality of output flows (57 and 59); said infinitely adjustable material diverter comprises: a gate (61) which is configured to move, in a first manner, to block, at least portions of a first passage (to conveyor 59), while permitting aggregate material to flow through a second passage (to conveyor 57); and said gate further configured to move, in a second manner, across an area below a material flow so that movement of said gate, in said second manner, results in an infinitely adjustable percentage of permissible flow through said first passage and said second passage (fig 5; col 5, lines 19-26); and 
a vehicular structure (fig 1) supporting said plurality of decks and said aggregate material diverter.
Regarding claim 2, Quinn also discloses said plurality of decks are a plurality of stacked decks (fig 5).
Regarding claim 3, Quinn also discloses said first manner is one of a pivoting motion (fig 5) and a translating motion.
Regarding claim 4, Quinn also discloses said second manner is another one of said pivoting motion (fig 5) and said translating motion.
Regarding claim 8, Quinn also discloses a mobile screen comprising: 
a stacked series of decks (37 and 38) for separating aggregate material having differing dimensional characteristics; 
a series of aggregate material diverters (61, 42, 50) wherein flow of material therebetween is substantially aided by gravity; 
wherein one of said series of aggregate material diverters is an infinitely adjustable material diverter (61), capable of dividing input therein to alternate output flows in any increment from all input to none of the input (fig 5; col 5, lines 19-26); and 
a vehicular structure (fig 1) supporting said stacked series of decks and said series of aggregate material diverters, where said vehicular structure is configured with all appendages thereto to be transported on a public highway.
Regarding claim 9, Quinn also discloses a mobile screen comprising: 
a stacked series of decks (38 and 39) for separating aggregate material having differing dimensional characteristics; 
a series of aggregate material diverters (61, 42, 50) wherein flow of material therebetween is substantially aided by gravity; 
wherein one of said series of aggregate material diverters is an infinitely adjustable material diverter (61), capable of dividing input therein to a plurality of output flows in any increment from all input to none of the input (fig 5; col 5, lines 19-26); and 
a vehicular structure (fig 1) supporting said stacked series of decks and said series of aggregate material diverters, where said vehicular structure is configured to be transported on a public highway.
Regarding claim 10, Quinn also discloses said infinitely adjustable material diverter comprise a gate, movable in a first movement manner and a second movement manner, wherein said first movement manner is in relation to a first reference line and said second movement manner is in relation to a second reference line (fig 5).
Regarding claim 11, Quinn also discloses said first reference line has a constant angular relationship with said second reference line (fig 5).
Allowable Subject Matter
Claim 5-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith R Campbell whose telephone number is (571)270-1015. The examiner can normally be reached Monday-Friday 8:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                                                                                                                                                                                                                             
/KRC/Examiner, Art Unit 3651                                                                                                                                                                                                        12/1/2022